IN THE
                         TENTH COURT OF APPEALS

                               No. 10-13-00249-CV

MILTON L GARDNER,
                                                          Appellant
v.

KIMBERLY REINDOLLAR,                                      Appellee




                          From the 77th District Court
                           Limestone County, Texas
                            Trial Court No. 30,200-A


                                     ORDER


      The brief of appellant, Milton L. Gardner, was filed on October 17, 2013. By

order dated October 31, 2013, we ordered the brief of appellee, Kimberly Reindollar, to

be filed within 30 days from the date of the order. Reindollar has filed a motion for

extension of time to file her brief, requesting an extension until January 30, 2014.

Gardner submitted a “motion” in opposition to any extension requested by Reindollar.
       We note that Reindollar mistakenly designated herself as appellant and Gardner

as appellee in her motion for extension of time. While we recognize the nature of the

designation as a mistake, Gardner, in representing himself in this appeal, does not.

Because a party to this appeal is not represented by counsel, we ask, in order to avoid

confusion, that Reindollar pay close attention to details, such as party designations, in

her documents and motions.

       After reviewing the motion for extension of time and the “motion” in opposition

to the extension, we grant Reindollar’s motion for extension of time to file her brief.

Her brief is due January 30, 2014. Gardner’s “motion” in opposition is re-designated as

an objection and is denied. No fee is required for filing an objection to a motion.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; objection denied
Order issued and filed December 12, 2013




Gardner v. Reindollar                                                                 Page 2